
	

113 S2717 IS: Cyber Information Sharing Tax Credit Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2717
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code to provide a refundable credit for costs associated with
			 Information Sharing and Analysis Organizations.
	
	1.Short titleThis Act may be cited as the Cyber Information Sharing Tax Credit Act.2.Information sharing and analysis organization credit(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 36B the following new section:36C.Information sharing and analysis organization credit(a)In generalThere shall be allowed as a credit against the tax imposed by this
			 subtitle for any taxable year an amount equal to the qualified Information
			 Sharing and Analysis Organization costs paid or incurred by the taxpayer
			 during such taxable year.(b)Qualified Information Sharing and Analysis Organization costsFor purposes of this section—(1)In generalThe term qualified Information Sharing and Analysis Organization costs means the sum of—(A)dues for membership in an Information Sharing and Analysis Organization,(B)personnel participation costs,(C)product and service costs directly related to the sharing of information with the Information
			 Sharing and Analysis Organization, and(D)other amounts (not including amounts for travel) relating to participation in activities of the
			 Information Sharing and Analysis Organization.(2)Personnel participation costsThe term personnel participation costs means the cost associated with the time that employees of the taxpayer spend participating in
			 activities of an Information Sharing and Analysis Organization on behalf
			 of the taxpayer, determined on the basis of the regular hourly
			 compensation paid to each such employee.(3)Information Sharing and Analysis OrganizationThe term Information Sharing and Analysis Organization has the meaning given such term by section 212(5) of the Homeland Security Act of 2002 (6 U.S.C.
			 131(5)), or such other meaning as identified by the Secretary in
			 consultation with the Secretary of Homeland Security..(b)Conforming amendmentParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B.(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:Sec. 36C. Information sharing and analysis organization credit..(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
			
